Opinion issued February 6, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00201-CV
____________

ANTHONY M. FISCH, MARGARITA FISCH AND ALL OCCUPANTS,
Appellants

V.

J. P. BOWYER AND GAYLE BOWYER, TRUSTEES OF THE BOWYER
FAMILY TRUST, Appellees



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 758,112



MEMORANDUM OPINION
	This is an appeal and a cross-appeal from a final judgment signed on December
3, 2001.  Having reached a compromise and settlement agreement, the parties filed
a joint motion to dismiss their appeals.  No opinion has issued.  However, one of the
parties checked out the clerk's record and misplaced it.  A copy of the clerk's record
was returned to this Court. 
	On January 9, 2003 we ordered the parties to respond by motion to this Court
by January 21, 2003 if they believed that the copy of the clerk's record was not true
and correct.  We further ordered that if we did not hear from the parties by January
21, 2003, we would assume the parties agreed that the copy of the clerk's record was
correct, (1) and we would dismiss this appeal pursuant to the joint motion to dismiss. 
See Tex. R. App. P. 42.1(a)(1).  
	We did not hear from the parties by January 21, 2003.  Thus, the copy of the
clerk's record is deemed to be an agreed record and is to be filed in this Court.  See
Tex. R. App. P. 34.2.  
	Accordingly, we grant the parties' joint motion to dismiss their appeal and
cross-appeal, and their appeals are dismissed without prejudice.  Tex. R. App. P.
42.1(a).
	All other pending motions in this appeal are overruled as moot.  
PER CURIAM
Panel consists of Justices Hedges, Jennings and Keyes.  
1.